Citation Nr: 0921358	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for mitral valve 
prolapse.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 2001 to April 
2002 and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased 
rating for chronic intermittent constipation and service 
connection for bilateral knee pain, mitral valve prolapse, 
diarrhea, abdominal distress and tinnitus.  

The Veteran appeared and testified at a RO hearing held in 
February 2007.

In its August 2007 supplemental statement of the case, the RO 
granted the issues of service connection for diarrhea and 
abdominal distress and combined it with his service-connected 
chronic constipation, recharacterizing the Veteran's 
gastrointestinal disability as irritable bowel syndrome 
(IBS).  Thus the Veteran's gastrointestinal disability issues 
have been characterized as above.

The issues listed above are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claims.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).    

Irritable Bowel Syndrome (IBS)

The Veteran underwent a rectum and anus VA examination in 
September 2006.  The examiner stated that the Veteran had 
internal and external hemorrhoids that for years caused 
episodes of pain, burning, leakage of perianal discharge and 
occasional rectal bleeding.  He was noted to have to go to 
the bathroom very frequently and to clean up himself.  He 
also had unexpected diarrhea and spoiling of his underwear.  
At his August 2008 rectum and anus VA examination and 
colonoscopy, the Veteran was noted to have an episode severe 
enough for having no bowel movement for up to 10 days.  
Hemorrhoids made themselves visible and bled, resulting in 
continuous bleeding, constipation and hemorrhoids.  The 
Veteran reported having two to three episodes of hemorrhoid 
inflammation a month.  He stated that bleeding was worse when 
having bowel movement after several days of constipation.  It 
remains unclear to the Board which of the symptoms listed 
above applies to the Veteran's service-connected IBS or 
service-connected hemorrhoids (which is not on appeal).  The 
severity of the Veteran's IBS also remains unclear.  Thus, a 
remand for an examination is necessary to determine which 
symptoms apply to the Veteran's IBS, as well as its current 
severity.  

Bilateral Knee Disorders

At the Veteran's hearing in every 2007, he testified that he 
injured his left knee in service when he was in Bosnia in 
2001 and was walking down a set of stairs when a fellow 
soldier behind him fell and this below as boots cracked the 
Veteran in the left knee causing him to fall as well.  The 
next day when he arose he felt a really intense pain and his 
knee was inflamed so that he limped when he walked.  The 
Board notes that the Veteran's service treatment records to 
not contain any treatment related to the Veteran's needs.  
However, the Veteran's separation examination notes his 
report of an injury to the left knee when in Bosnia in 2001 
when him in another soldier were coming down the stairs and 
he fell and hit the Veteran's knee.  The Veteran reported 
that it was swollen and painful for a week.  He referred to 
presently having popping sounds but rarely painful.  
Bilateral knee crepitus with intermittent pain was noted on 
examination.  Post service treatment records show that in 
August 2006 the Veteran was assessed to have a right knee 
pain with a negative magnetic resonance imaging (MRI) study 
for meniscus or ligament tear, but the Veteran reported 
having pain in the knee and limited activities.  No treatment 
is seen for the Veteran's left knee.  

The Veteran has, therefore, not been diagnosed with a knee 
disability and remand is necessary for an examination to 
provide a diagnosis of any current bilateral or unilateral 
knee disorders.  Furthermore, despite the separation 
examination findings on the Veteran's complaints of a 
continuity of symptomatology, no etiology opinion has been 
obtained.  Thus, on examination, the examiner should render 
an opinion as to whether any diagnosed disorder was incurred 
in or aggravated by service.

Mitral Valve Prolapse

Medical evidence shows the Veteran is currently diagnosed to 
have mitral valve prolapse, mild mitral regurgitation, mild 
tricuspid regurgitation and mild pulmonary regurgitation as 
shown on echocardiogram conducted on August 2005. The Veteran 
testified at his hearing in February 2007 that, while serving 
in Iraq, he began feeling that his heart was getting agitated 
and he felt pain in the middle of his chest.  However, in his 
claim, the Veteran reported the onset to the September 2004.  
The Board notes that the claims file contains the record of 
an electrocardiogram (ECG) from September 2004 that showed 
that it had marked sinus bradycardia.  Subsequent ECG's 
continued to show the presence of bradycardia in addition to 
frequent premature ventricular complexes (PVC's).  VA 
treatment records show the Veteran underwent cardiology work 
up and was diagnosed with mitral valve prolapse treated with 
Atenolol.  He was advised that his PVC's were denying and not 
related to his symptoms.  Simultaneously it appears the 
Veteran was being evaluated by a private cardiologist, who 
also diagnosed him to have mitral valve prolapse.  His prior 
cardiologists submitted a statement dated in August 2005 
indicating that the Veteran's frequent PVC's are related to 
stress, and advised that the Veteran avoid stressful 
situations.  Despite these complaints, there is no finding in 
the service treatment records of the Veteran having any heart 
condition, including mitral valve prolapse.  Separation 
examination of the heart failed to reveal any abnormalities.

Nevertheless, the Veteran contends that the stress of his 
service in Iraq cause the onset of his symptoms which he 
believes are now diagnosed as mitral valve prolapse.  The 
Board notes that the RO has denied this claim on the basis 
that mitral valve prolapse is a congenital disorder.  
However, as previously noted, there are no findings prior to 
service or during service of this condition.  Thus the 
Veteran must be presumed to have been in sound condition upon 
his entrance into service in February 2003.

The Board finds, therefore, that remand is necessary to 
obtain an examination with an opinion as to whether the 
Veteran's mitral valve prolapse had its onset in service or 
is otherwise related to service (i.e., the stress of serving 
in a Iraq).

Tinnitus

Finally, the Veteran testified at a hearing held at the RO in 
February 2007 that he was exposed to noise from generators 
during his service in Iraq, which involved him maintaining 
10,000, 15,000 and 60,000 watt generators at least twice a 
day without ear protection the Veteran's service separation 
examination notes decreased hearing but no report or finding 
of tenants is.  At May 2005 VA audiology assessment the 
Veteran complained of tinnitus, but no diagnosis was 
rendered.  VA treatment records continue to show the 
Veteran's complaint's of tinnitus.  

Given the Veteran's history of noise exposure in service in 
his post service complaints of tinnitus, the Board finds 
remand is necessary for an examination to obtain and 
etiological opinion of whether the Veteran's current tinnitus 
was incurred in or aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
gastrointestinal examination the examiner has 
asked to review the claims file and to 
specify which symptoms the Veteran has are 
related to his service-connected IBS versus 
his service-connected hemorrhoids.  The 
examiner should thereafter express the 
severity of the Veteran's symptoms using the 
diagnostic criteria set forth in Diagnostic 
Code 7319.  

The claims file should be reviewed by the 
examiner, which should be noted in his/her 
report.  A complete rationale for all 
findings and conclusions should be given.  

2.  Schedule the Veteran for a VA joint 
examination.  All necessary diagnostic tests 
and studies should be done.  After examining 
the Veteran and reviewing the claims file, 
the examiner should render a diagnosis of 
any current knee disorders present, either 
unilaterally or bilaterally, and express an 
opinion as to whether is at least as likely 
as not (i.e., 50 percent probable) that any 
currently diagnosed knee disorder is related 
to any injury or disease incurred in 
service, specifically the reported injury to 
the left knee in 2001.  The examiner must 
also acknowledge and address the Veteran's 
report, if any, of a continuity of symptoms.  

The claims file should be reviewed by the 
examiner, which should be noted in his/her 
report.  The rationale for all findings and 
conclusions should be given, including 
discussion of any evidence contrary to the 
examiner's opinion.  

3.  Schedule the Veteran for a VA 
cardiovascular examination.  All necessary 
diagnostic tests and studies should be done. 
After reviewing the claims file and 
examining the Veteran, he examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
probability) that the Veteran's mitral valve 
prolapse or any other diagnosed heart 
disorder is related to any injury or disease 
incurred in service, including the Veteran's 
report of extreme stress.  The examiner must 
also acknowledge and address the Veteran's 
report, if any, of a continuity of symptoms.  

The claims file should be reviewed by the 
examiner, which should be noted in his/her 
report.  The rationale for all findings 
and conclusions should be given, including 
discussion of any evidence contrary to the 
examiner's opinion.  

4.  Schedule the Veteran for a VA audio 
examination.  The examiner should elicit 
from the Veteran a detailed account of any 
instances of noise exposure during military 
service as well as before and after service.  
After reviewing the file, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
tinnitus are due to acoustic trauma incurred 
during service.  

The claims file should be reviewed by the 
examiner, which should be noted in his/her 
report.  The examiner should provide a 
complete rationale for any opinion given, 
including discussion of evidence contrary to 
the opinion rendered.  The examiner must also 
acknowledge and address the Veteran's report, 
if any, of a continuity of symptoms.  

5.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
SARAMAE KREITLOW
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


